23 N.Y.2d 929 (1969)
Anthony Masciarelli, Appellant,
v.
Walter L. Powell, Doing Business as American Fence and Protection Company, Respondent.
Court of Appeals of the State of New York.
Argued January 15, 1969.
Decided February 19, 1969.
Theodore D. Rothenberg, Leland Stuart Beck and Henry A. Levinson for appellant.
William F. McNulty and Samuel F. Simone for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs; no opinion.